EXHIBIT 10.2

 

SECOND AMENDMENT TO

SECURITIES PURCHASE AGREEMENT

 

This Second Amendment to Securities Purchase Agreement (this "Amendment") is
entered into on March 7, 2016 by and between Premier Biomedical, Inc., a Nevada
corporation (the "Company") and Redwood Management, LLC (the "Purchaser").

 

RECITALS

 

WHEREAS, the Company and Purchaser are parties to that certain Securities
Purchase Agreement dated as of December 28, 2015 (the "Agreement");

 

WHEREAS, the parties entered into a First Amendment to Securities Purchase
Agreement dated February 22, 2016 (the "First Amendment");

 

WHEREAS, the parties desire to further amend the Agreement as set forth herein.

 

NOW, THEREFORE, for good and adequate consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1. Section 2.1 of the Agreement is amended and restated in its entirety as
follows:

 

"2.1 Purchase. The Purchaser will purchase an aggregate of up to $525,000 in
Subscription Amount of Notes, corresponding to an aggregate of $551,250 in
Principal Amount of Notes. The purchase will occur in five (5) tranches (each a
"Tranche"), as follows:

 



No.

 

 

Amount ($)

 

 

Timing

1.

 

 

$150,000

 

 

Funded 12/28/15

2.

 

 

$125,000

 

 

Funded 1/8/16

3.

 

 

$75,000

 

 

Funded 2/26/16

4.

 

 

$75,000

 

 

3/7/16

5.

 

 

$100,000

 

 

3/11/16

 

provided that none of the Tranches will be subject to the Equity Conditions."

 

4. Other than as set forth herein, the terms and condition of the Agreement
shall remain in full force and effect.

 

[signature page to follow]

 

 1

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the date set
forth above.

 



"Company"

 

"Purchaser"

 

 

 

 

 

Premier Biomedical, Inc.

 

Redwood Management, LLC

 

 

 

 

 

By:

/s/ William A. Hartman

 

By:

/s/ John DeNobile

 

Name:

William A. Hartman

 

Name:

John DeNobile

 

Its:

President

 

Its:

Manager

 

 

 

2

--------------------------------------------------------------------------------